Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 11 and 21
b.	Pending: 1-9, 11-18 and 20-21
Claims 1 and 11 have been amended, claims 10 and 19 have been cancelled and claim 21 has been added.

Allowable Subject Matter
Claims 1-9, 11-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 21 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a value updating circuit configured to perform at least one of a plurality of operations according to exclusive information, wherein the plurality of operations comprises: generating a plurality of initial values, wherein the value updating circuit is configured to utilize the plurality of initial values to update at least one partial bits of the plurality of first bits; or setting a period of the at least one clock signal, wherein the exclusive information comprises operational information or production information of the network device, and the operational information indicates an operating temperature of the network device or a clock rate of the network device”; for independent claim 1;
“the exclusive information comprises operational information of the network device or production information of the network device, and the operational information indicates an operating temperature of the network device or a clock rate of the network device; and performing, by a linear feedback shift register circuit of the network device, an auto crossover mechanism according to the at least one clock signal and the plurality of first bits, in order to control at least one port in a first interface circuit of the network device to connect with a second interface circuit”; for independent claim 11; and
“a value updating circuit configured to perform at least one of a plurality of operations according to exclusive information, wherein the plurality of operations comprises: generating a plurality of initial values, wherein the value updating circuit is configured to utilize the plurality of initial values to update at least one partial bits of the plurality of first bits; or setting a period of the at least one clock signal, wherein the exclusive information comprises wafer coordinate information of the network device”; for independent claim 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/28/2022